                Case 20-11785-CSS          Doc 204-5    Filed 07/23/20   Page 1 of 39




                                                Exhibit E

                              Blackline of Proposed Bidding Procedures Order




WEIL:\97562329\8\30950.0070
                Case 20-11785-CSS              Doc 204-5         Filed 07/23/20        Page 2 of 39




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                 Case No. 20–11785 (CSS)
                                                             :
                                    Debtors.1                :         (Jointly Administered)
                                                             :
------------------------------------------------------------ x         D.I. No. ___

                ORDER (I) APPROVING (A) BIDDING PROCEDURES,
    (BB) DESIGNATION OF STALKING HORSE BIDDER AND STALKING HORSE BID
     PROTECTIONS, (C) SCHEDULING AUCTION AND SALE HEARING, (CD) FORM
    AND MANNER OF NOTICE OF SALE, AUCTION, AND SALE HEARING, AND (DE)
                                ASSUMPTION
       AND ASSIGNMENT PROCEDURES AND (II) GRANTING RELATED RELIEF




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A); BBD Holding 2, LLC (N/A); BBDI, LLC (N/A); Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916);
     Retail Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’
     corporate headquarters and service address is 346 Madison Avenue, New York, New York 10017.



WEIL:\97562307\7\30950.0070
WEIL:\97562307\1\30950.0070
                Case 20-11785-CSS                 Doc 204-5   Filed 07/23/20      Page 3 of 39




                   Upon the motion, dated [●] (Docket No. [●]) (the “Motion”),2 of(i) Motion of

Debtors for Entry of Orders (I) Approving (A) Bidding Procedures, (B) Form and Manner of

Notice of Sale, Auction, and Sale Hearing, and (C) Assumption and Assignment Procedures, (II)

Scheduling Auction and Sale Hearing, (III) Approving (A) Sale of Substantially All of Debtors’

Assets Free and Clear of Liens, Claims, Interests, and Encumbrances, and (B) Assumption and

Assignment of Executory Contracts and Unexpired Leases, and (IV) Granting Related Relief (the

“Motion”) [D.I. No. 154]; (ii) the Supplement to Motion of Debtors for Entry of Orders (I)

Approving (A) Bidding Procedures, (B) Form and Manner of Notice of Sale, Auction, and Sale

Hearing, and (C) Assumption and Assignment Procedures, (II) Scheduling Auction and Sale

Hearing, (III) Approving (A) Sale of Substantially All of Debtors’ Assets Free and Clear of

Liens, Claims, Interests, and Encumbrances, and (B) Assumption and Assignment of Executory

Contracts and Unexpired Leases, and (IV) Granting Related Relief                         [D.I. No. [●]] (the

“Supplement”);2 and (iii) the Declaration of Derek Pitts in Support of Motion of Debtors for

Entry of Orders (I) Approving (A) Bidding Procedures, (B) Form and Manner of Notice of Sale,

Auction, and Sale Hearing, and (C) Assumption and Assignment Procedures, (II) Scheduling

Auction and Sale Hearing, (III) Approving (A) Sale of Substantially All of Debtors’ Assets Free

and Clear of Liens, Claims, Interests, and Encumbrances, and (B) Assumption and Assignment

of Executory Contracts and Unexpired Leases, and (IV) Granting Related Relief, and the

Supplement Related Thereto [D.I. No. [●] (the “Pitts Declaration”), each filed by Brooks

Brothers Group, Inc. and its debtor affiliates, as debtors and debtors in possession in the above-



2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion or Bidding Procedures (as defined herein), as applicable.

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion and the Supplement, as applicable.

                                                         2
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
                Case 20-11785-CSS                 Doc 204-5   Filed 07/23/20   Page 4 of 39




captioned chapter 11 cases (collectively, the “Debtors”), pursuant to sections 105(a), 363, 365,

503, and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004,

6006, 9007, 9008, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), Rules 2002-1, 6004-1, and 9006-1 of the Local Rules of Bankruptcy Practice and

Procedure for the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”) for entry of an order (i) approving the bidding procedures, substantially in the form

attached hereto as Exhibit 1 (the “Bidding Procedures”) in connection with the sale of

substantially all of the Debtors’ assets (the “Assets”) (subject to certain exceptions); (ii)

authorizing and the Debtors to designate SPARC Group LLC as the stalking horse bidder (the

“Stalking Horse Bidder”); (iii) approving the Bid Protections (as defined in the Supplement)

proposed to be granted in accordance with the terms and conditions of the Bidding Procedures

and the Stalking Horse Agreement (as defined herein); (iv) authorizing and scheduling an

auction (the “Auction”) and scheduling a hearing (the “Sale Hearing”) with respect to the

approval of a proposed sale transaction (the “Sale Transaction”); (iiiv) authorizing and

approving the form and manner of notice of the (a) Debtors’ entry into that certain Asset

Purchase Agreement, executed July 23, 2020 (together with the exhibits thereto, as may be

amended, modified, or supplemented from time to time in accordance with the terms thereof, the

“Stalking Horse Agreement”) attached hereto as Exhibit 4, for the sale of substantially all of

the Debtors’ Assets (as defined in the Stalking Horse Agreement, the “Acquired Assets”) to the

Stalking Horse Bidder (the “Stalking Horse Bid”); (b) Auction , if any; and (c) Sale Hearing,

substantially in the form attached hereto as Exhibit 2 (the “Sale Notice”); (viv) approving the

procedures set forth herein (the “Assumption and Assignment Procedures”) for the

assumption and assignment of the Debtors’ executory contracts and unexpired leases to the



                                                         3
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
                Case 20-11785-CSS                 Doc 204-5   Filed 07/23/20   Page 5 of 39




Stalking Horse Bidder or the Successful Bidder (the “Assigned Contracts”) and the

determination of the amount necessary to cure any defaults thereunder (the “Cure Costs”);

(vviii) authorizing and approving the form and manner of notice to each relevant non-Debtor

counterparty to an executory contract or unexpired lease (collectively, the “Contract

Counterparties”) regarding the Debtors’ assumption and assignment of the Assigned Contracts

to the Successful Bidder (as defined herein) and of the Debtors’ calculation of the Cure Costs,

substantially in the form attached hereto as Exhibit 3 (the “Cure Notice”); and (vii) granting

related relief; all as more fully described in the Motion and the Supplement; and the Court

having jurisdiction to consider the Motion and the relief requested therein in accordance with 28

U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware dated February 29, 2012; and consideration of the

Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

proper notice of the Motion having been provided to the Sale Notice Parties (as defined in the

Motion), and such notice having been adequate and appropriate under the circumstances, and it

appearing that no other or further notice need be provided; and this Court having reviewed the

Motion; and this Court having held a hearing to consider the relief requested in the Motion; and

upon the Pitts Declaration and the record of the hearing; and this Court having determined that

the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and it appearing that the relief requested in the Motion; and this Court having found and

determined that the relief sought in the Motion is in the best interests of the Debtors, their

estates, creditors, and all parties in interest; and upon all of the proceedings had before this Court

and after due deliberation and sufficient cause appearing therefor,



                                                         4
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
                Case 20-11785-CSS                 Doc 204-5   Filed 07/23/20         Page 6 of 39




                   IT IS HEREBY FOUND AND DETERMINED THAT:3

                   A.        Jurisdiction. This Court has jurisdiction to hear and determine the Motion

and to grant the relief requested herein pursuant to 28 U.S.C. §§ 157 and 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409.

                   B.        Statutory and Legal Predicates. The statutory and legal predicates for the

relief requested in the Motion are sections 105(a), 363, 365, 503, and 507 of the Bankruptcy

Code and Bankruptcy Rules 2002, 6004, 6006, 9007, 9008, and 9014 and Local Rules 2002-1,

6004-1, and 9006-1.

                   C.        Prepetition Marketing Process. The Debtors and their advisors, including

PJ Solomon, L.P. (“PJ Solomon”), engaged in a robust and extensive sale process before and

after the commencement of these chapter 11 cases, over a period of fifteen (15) months, to solicit

and develop the highest or best offer for the Assets.

                   D.        Bidding Procedures. The Debtors have articulated good and sufficient

business reasons for the Court to approve the Bidding Procedures. The Bidding Procedures are

fair, reasonable, and appropriate under the circumstances and designed to maximize the recovery

on, and realizable value of, the Assets, as determined by the Debtors’ sound business judgment.

The Bidding Procedures were negotiated in good faith and at arms’ length and are reasonably

designed to promote a competitive and robust bidding process to generate the greatest level of

interest in all or part of the Debtors’ assets and businesses resulting in the highest or otherwise

best offer. The Bidding Procedures comply with the requirements of Local Rule 6004-1(c).


3
         The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
         pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014.
         To the extent any of the following findings of fact constitute conclusions of law, they are adopted as such.
         To the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.

                                                         5
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
                Case 20-11785-CSS                 Doc 204-5   Filed 07/23/20   Page 7 of 39




                   E.        Designation of Stalking Horse Bid. The Stalking Horse Bid as reflected in

the Stalking Horse Agreement represents the highest and best offer the Debtors have received

during their sale process to purchase the Acquired Assets in accordance with the Bidding

Procedures. The Stalking Horse Agreement provides the Debtors with the opportunity to sell the

Acquired Assets in order to preserve and realize their going concern value and provide a floor

for a further marketing and auction process. Without the Stalking Horse Bid, the Debtors would

likely realize a lower price for the Acquired Assets. As such, the contributions of the Stalking

Horse Bidder to the process have indisputably provided a substantial benefit to the Debtors, their

estates, and creditors in these chapter 11 cases. The Stalking Horse Bid will enable the Debtors

to continue their operations, preserve jobs, minimize disruption to the Debtors’ business, and

secure a fair and adequate baseline price for the Acquired Assets at the Auction (if any), and,

accordingly, will provide a clear benefit to the Debtors’ estates, their creditors, and all other

parties in interest.

                   F.        Designation of Stalking Horse Bidder. Stalking Horse Bidder shall act as

the “stalking horse bidder” pursuant to the Stalking Horse Agreement and the Stalking Horse

Bid shall be subject to higher or better offers in accordance with the Bidding Procedures. The

Stalking Horse Bidder is not an “insider” or “affiliate” of any of the Debtors, as those terms are

defined in section 101 of the Bankruptcy Code, and no common identity of incorporators,

directors, or controlling stockholders exists between the Stalking Horse Bidder and the Debtors.

Pursuit of the Stalking Horse Bidder as a “stalking-horse” bidder and its Stalking Horse Bid as a

“stalking-horse” purchase agreement is in the best interests of the Debtors and the Debtors’

estates and creditors, and it reflects a sound exercise of the Debtors’ business judgment.




                                                         6
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
                Case 20-11785-CSS                 Doc 204-5   Filed 07/23/20   Page 8 of 39




                   G.        Stalking Horse Bid Protections.        The Bid Protections (i) have been

negotiated by the Stalking Horse Bidder and the Debtors and their respective advisors at arm’s-

length and in good faith and (ii) are necessary to ensure that the Stalking Horse Bidder will

continue to pursue its Stalking Horse Agreement and the Sale Transaction contemplated thereby.

The Termination Payment (as defined in the Stalking Horse Agreement), to the extent payable

under the Stalking Horse Agreement, (a)(x) is an actual and necessary cost and expense of

preserving the Debtors’ estates within the meaning of section 503(b) of the Bankruptcy Code

and (y) shall be treated as an allowed superpriority administrative expense claim against the

Debtors’ estates pursuant to sections 105(a), 364, 503(b), and 507(a)(2) of the Bankruptcy Code;

(b) is commensurate to the real and material benefits conferred upon the Debtors’ estates by the

Stalking Horse Bidder; and (c) is fair, reasonable, and appropriate, including in light of the size

and nature of the Sale Transaction and the efforts that have been and will be expended by the

Stalking Horse Bidder. The Stalking Horse Bid Protections are a material inducement for, and

condition of, the Stalking Horse Bidder’s execution of the Stalking Horse Agreement.

                   H.        E. Assumption and Assignment Provisions. The Debtors have articulated

good and sufficient business reasons for the Court to approve the Assumption and Assignment

Procedures and the Assumption and Assignment Procedures, including the form of the Sale

Notice attached hereto as Exhibit 2 and the form of the Cure Notice attached hereto as

Exhibit 3, are fair, reasonable, and appropriate. The Assumption and Assignment Procedures

provide an adequate opportunity for all Contract Counterparties to raise any objections to the

proposed assumption and assignment or the proposed Cure Costs.                    The Assumption and

Assignment Procedures comply with the provisions of section 365 of the Bankruptcy Code and

Bankruptcy Rule 6006.



                                                         7
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
                Case 20-11785-CSS                 Doc 204-5   Filed 07/23/20   Page 9 of 39




                   I.        F. Cure Notice. The Cure Notice, the form of which is attached hereto as

Exhibit 3, is appropriate and reasonably calculated to provide all interested parties with timely

and proper notice of the Assumption and Assignment Procedures, as well as any and all

objection deadlines related thereto, and no other or further notice shall be required for the

Motion and the procedures described therein, except as expressly required herein.

                   J.        G. Sale Notice. The Sale Notice, the form of which is attached hereto as

Exhibit 2, is appropriate and reasonably calculated to provide all interested parties with timely

and proper notice of the Bidding Procedures, the Assumption and Assignment Procedures, the

Auction, the Sale Hearing, and the Sale Transaction (including the sale of the Acquired Assets as

set forth under the Stalking Horse Bid) free and clear of any liens, claims, encumbrances, or

interests pursuant to section 363(f) of the Bankruptcy Code (provided, however, that any such

liens, claims, encumbrances, or interests shall attach to the proceeds of the sale of the applicable

Acquired Assets), and any and all objection deadlines related thereto, and no other or further

notice shall be required for the Sale Motion, the Sale Transaction, or the assumption and

assignment of the Assigned Contracts except as expressly required herein.

                   K.        H. Notice. Good and sufficient notice of the relief sought in the Motion

(including the Supplement) has been provided under the circumstances, and no other or further

notice is required, except as set forth in the Bidding Procedures and the Assumption and

Assignment Procedures. A reasonable opportunity to object and be heard regarding the relief

granted herein has been afforded to all parties in interest, including those persons and entities

entitled to notice pursuant to Bankruptcy Rule 2002.

                   L.        I. The Debtors have articulated good and sufficient business reasons for

the Court to approve (i) the Bidding Procedures, (ii) the Assumption and Assignment



                                                         8
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5   Filed 07/23/20   Page 10 of 39




Procedures, and (iii) the Stalking Horse Bid Protections, and (iv) the form and manner of notice

of the Auction and the Sale Hearing for the Sale Transaction.

                   IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                   1.        The Motion is granted to the extent set forth herein.

                   2.        All objections to the relief granted herein that have not been withdrawn

with prejudice, waived, or settled, and all reservations of rights included in such objections, are

hereby overruled and denied on the merits with prejudice.

                   3.        The Bidding Procedures are hereby approved in their entirety, are

incorporated herein by reference, and shall govern the bids and proceedings related to the sale of

the Assets and the Auction. The failure to specifically include or reference any particular

provision of the Bidding Procedures in the Motion or this Order shall not diminish or otherwise

impair the effectiveness of such procedures, it being the Court’s intent that the Bidding

Procedures are approved in their entirety, as if fully set forth in this Order. The Debtors are

authorized to take all actions necessary or appropriate to implement the Bidding Procedures.

                                          Stalking Horse Bid Protections

                   4.        The Stalking Horse Bid shall be subject to higher or better Qualified Bids,

in accordance with the terms and procedures of the Bidding Procedures.

                   5.        The Stalking Horse Bid Protections are approved in their entirety. The

Termination Payment shall be payable in accordance with, and subject to the terms of, the

Stalking Horse Agreement and the Bidding Procedures.

                   6.        The Break-Up Fee and the Expense Reimbursement shall constitute

allowed superpriority administrative expense Claims pursuant to sections 105(a), 503(b), and

507(a)(2) of the Bankruptcy Code with priority over all other administrative expenses of the kind



                                                         9
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20   Page 11 of 39




specified in section 503(b) of the Bankruptcy Code, other than, and subject and subordinate in all

respects to, the Carve Out and the DIP Obligations (each as defined in the DIP Interim Order (as

defined in the Stalking Horse Agreement)).

                                               The Bidding Procedures

                   7.        4. The Bidding Procedures, attached hereto as Exhibit 1, are fully

incorporated herein and approved, and shall apply with respect to any bids for, and the Auction

and sale of, all of the Debtors’ Assets, including the Acquired Assets set forth in the Stalking

Horse Agreement.            The procedures and requirements set forth in the Bidding Procedures,

including those associated with submitting a “Qualified Bid” (as defined herein), are fair,

reasonable and appropriate, and are designed to maximize recoveries for the benefit of the

Debtors’ estates, creditors, and other parties in interest. The Debtors are authorized to take all

actions necessary or appropriate to implement the Bidding Procedures in accordance with the

terms of this Order and the Bidding Procedures.

                   8.        5. The deadline for submitting Bids (the “Bid Deadline”) is August 5,

2020 at 410:00 pa.m. (prevailing Eastern Time); provided, that the Debtors shall have the

right to extend the Bid Deadline for any reason whatsoever, in their reasonable business

judgment, for all or certain Potential Bidders, without further order of the Court, subject to

providing prior notice to the Stalking Horse Bidder, counsel to the Committee (as defined in the

Motion) and Prepetition ABL Agent, and all Potential Bidders (as defined in Bidding

Procedures). Any party that does not submit a Qualified Bid by the Bid Deadline in accordance

with the Bidding Procedures will not be allowed to (a) submit any offer after the Bid Deadline or

(b) participate in the Auction.




                                                         10
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20   Page 12 of 39




                   9.        The Stalking Horse Bidder is a Qualified Bidder and the bid reflected in

the Stalking Horse Bid (including as may be increased at the Auction (if any)) is a Qualified Bid,

as set forth in the Bidding Procedures. Subject to the terms of the Bidding Procedures, in the

event of a competing Qualified Bid, the Stalking Horse Bidder will be entitled, but not obligated,

to submit overbids and will be entitled in any such overbids (a) to credit bid all or a portion of

the value of the secured portion of its claims (if any) pursuant to section 363(k) of the

Bankruptcy Code; and (b) receive dollar-for-dollar credit for the amount of the Termination

Payment.

                   10.       6. All Potential Bidders submitting bids determined by the Debtors to be

“Qualified Bids” in accordance with the Bidding Procedures are deemed to have submitted to

the exclusive jurisdiction of this Court with respect to all matters related to the Auction and the

terms and conditions of the sale or transfer of the Acquired Assets.

                   11.       7. To qualify as a Qualified Bid, each such bid must be accompanied by

information supporting the Potential Bidder’s ability to comply with the requirements of

adequate assurance of future performance under section 365(f)(2)(B) of the Bankruptcy Code

(the “Adequate Assurance Information”), including the bidder’s financial wherewithal and

willingness to perform under any contracts that will be assumed and assigned to such bidder. In

addition to the other requirements of a Qualified Bid as set forth in the Bidding Procedures, each

such bid must be accompanied by a written statement confirming that (a) the bidder has not

engaged in any collusion with respect to the submission of any bid, the bidding, or the Auction

and (b) its Qualified Bid is a good faith bona fide offer that it intends to consummate if selected

as the Successful Bidder.




                                                         11
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20   Page 13 of 39




                   12.       8. TheSubject to the rights of the Stalking Horse Bidder under the Stalking

Horse Agreement, the Bidding Procedures, and this Order, the Debtors shall have the right as

they may reasonably determine to be in the best interests of their estates to carry out the Bidding

Procedures, including, without limitation, to: (a) determine which bidders are Qualified Bidders;

(b) determine which bids are Qualified Bids; (c) determine which Qualified Bid is the highest or

otherwise best purchase price and/or terms received prior to the Auction; (d) determine which

Qualified Bid(s) is the Successful Bid; (e) designate the second and third highest or otherwise

best bids as Back-Up Bids, each as it relates to the Auction; (f) reject any bid (other than the

Stalking Horse Bid) that is (i) inadequate or insufficient, (ii) not in conformity with the

requirements of this Order, the Bidding Procedures, or the requirements of the Bankruptcy Code,

or (iii) contrary to the best interests of the Debtors and their estates; (g) adjourn and/or cancel the

Auction and/or the Sale Hearing in open court without further notice or as provided in the

Bidding Procedures; (h) modify the Bidding Procedures consistent with their fiduciary duties

and the Bankruptcy Code, and as set forth in the Bidding Procedures; and (i) withdraw the

Motion at any time with or without prejudice.

                   13.       9. The Debtors shall have the right, in their reasonable business judgment,

in a manner consistent with their fiduciary duties, and applicable law, to modify the Bidding

Procedures, including (a) waive terms and conditions with respect to any Potential Bidder or

Qualified Bid; (b) extend the deadlines set forth in the Bidding Procedures; and (c) announce at

the Auction modified or additional procedures for conducting the Auction, in each case, to the

extent not materially inconsistent with the Bidding Procedures and this Order.; provided, that

any such modification or other adjustment to the Bidding Procedures shall not disproportionately

affect the Stalking Horse Bidder in any material and adverse way. Except as provided in the



                                                         12
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20   Page 14 of 39




Stalking Horse Agreement, Nnothing in this Order or the Bidding Procedures shall obligate the

Debtors to consummate or pursue any transaction with respect to any Asset with a Qualified

Bidder.

                   14.       10. The Debtors shall identify those bids that qualify as Qualified Bids

(each bidder that submits such a Qualified Bid being a “Qualified Bidder”) by August 36, 2020

at 4:00 p.m. (prevailing Eastern Time). If more than one Qualified Bid is timely received (in

addition to the Stalking Horse Bid), the Auction shall be conducted either (i) at the offices of

Weil, Gotshal & Manges LLP; 767 Fifth Avenue, New York, New York 10153, or (ii) virtually

pursuant to procedures to be timely filed on the Bankruptcy Court’s docket, on August 107,

2020 at 10:00 a.m. (prevailing Eastern Time) or at such other time and location as the Debtors,

after consultation with the Stalking Horse Bidder and counsel to the Committee and the

Prepetition ABL Agent, after providing notice to the Qualified Bidders and Sale Notice Parties,

may determine in their reasonable business judgment.

                   15.       11. Only Qualified Bidders will be eligible to participate in the Auction,

subject to such limitations as the Debtors may impose in good faith. In addition, professionals

and/or other representatives of the Debtors and of the Committee shall be permitted to attend and

observe the Auction; provided, however, that all creditors may attend (but not participate in) the

Auction if such creditor provides the Debtors with written notice of its intent to attend the

Auction one (1) business day prior to the Auction, which written notice shall be sent to proposed

counsel for the Debtors via electronic mail, to Garrett Fail, Esq. (garrett.fail@weil.com) and

David J. Cohen, Esq. (davidj.cohen@weil.com). The Debtors may, in their sole discretion, also

establish a reasonable limit on the number of representatives and/or professional advisors that




                                                         13
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20   Page 15 of 39




may appear on behalf of or accompany Qualified Bidders or other creditors at the Auction. The

proceedings of the Auction shall be transcribed or videotaped, at the Debtors’ option.

                   16.       12. Absent further order of the Court, no Qualified Bidder (other than the

Stalking Horse Bidder solely as provided herein) shall be entitled to any expense reimbursement,

break-up fee, termination fee, or other similar fee or payment in connection with any Sale

Transaction, and by submitting a bid, such Qualified Bidder is deemed to have waived their right

to request or to file with this Court any request for expense reimbursement or any fee of any

nature, whether by virtue of section 503(b) of the Bankruptcy Code or otherwise.

                   17.       If the Stalking Horse Bid, as reflected in the Stalking Horse Agreement is

the only Qualified Bid in respect of the Acquired Assets that is received by the Debtors by the

Bid Deadline, the Debtors’ shall not conduct an Auction for the Acquired Assets, and the

Stalking Horse Bidder shall be deemed the Successful Bidder and the Stalking Horse Bid shall

be deemed the Successful Bid. In such circumstances, the Debtors shall notify the Court and

publish such notice on the Claims Agent Website prior to the date on which the Auction was

scheduled to occur.

                   18.       13. The Debtors may, in the exercise of their business judgment, identify

the highest or otherwise best Qualified Bid(s) as the successful bid(s) (a “Successful Bid” and,

the bidder submitting such bid, a “Successful Bidder”). Subject to Tthe Bidding Procedures, the

Debtors may also identify which Qualified Bid(s) constitute the second highest or otherwise best

bid(s) and, if applicable, the third highest or otherwise best bid(s) and deem such second and

third highest or otherwise best bid(s) each a back-up bid (such bid(s) shall each be a “Back-Up

Bid” and, the bidder submitting such bid, a “Back-Up Bidder”).




                                                         14
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20   Page 16 of 39




                   19.       14. Within three (3) business days By August 9, 2020 at 4:00 p.m.

(prevailing Eastern Time), or as soon as reasonably practicable after the conclusion of the

Auction, if one is held, or as soon as reasonably practicable thereafter, the Debtors shall (i) file

with the Court and post on the Claims Agent Website a notice of the Successful Bid(s),

Successful Bidder(s), Back-Up Bid(s), and Back-Up Bidder(s). , and (ii) provide or cause to be

provided to affected Counterparties information supporting the Successful Bidder’s ability to

comply with the requirements to provide adequate assurance of future performance under

Bankruptcy Code section 365(f)(2) and, if applicable, Bankruptcy Code section 365(b)(3),

including, to the extent reasonably available and applicable, the Successful Bidder’s financial

wherewithal and willingness to perform under applicable Proposed Assigned Contracts, as

provided in such Successful Bidder’s bid. For the avoidance of doubt, nothing in this paragraph

shall alter the requirement that, if the Debtors receive no Qualified Bids other than the Stalking

Horse Bid, the Stalking Horse Bidder shall be deemed the Successful Bidder and the Stalking

Horse Bid shall be deemed a Successful Bid.

                                   Sale Hearing and Sale Objection Deadline

                   20.       15. If the Debtors elect to proceed with a Sale Transaction pursuant to a

sale under § 363 of the Bankruptcy Code, the Debtors will seek the entry of an order authorizing

and approving, among other things, the Sale Transaction in which all or some of the assets of the

Debtors or the Debtors’ business will be sold to the applicable Successful Bidder at a hearing

before the Court to be held on August 1711, 2020 at [●] [a.m./2:00 p.m.] (prevailing Eastern

Time) (the “Sale Hearing”). The Sale Hearing may be adjourned by this Court or the Debtors

from time to time without further notice other than by announcement in open court or through

the filing of a notice or other document on this Court’s docket.



                                                         15
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20   Page 17 of 39




                   21.       16. The Successful Bidder (which may be the Stalking Horse Bidder) shall

appear at the Sale Hearing and be prepared, if necessary, to have a representative(s) testify in

support of the Successful Bid and the Successful Bidder’s ability to close in a timely manner and

provide adequate assurance of its future performance under any and all executory contracts and

unexpired leases to be assumed and assigned as part of the proposed Sale Transaction.

                   22.       17. Objections to the Sale Transaction with the Stalking Horse Bidder

(each, a “Sale Objection”) must: (i) be in writing; (ii) state the name and address of the

objecting party and the amount and nature of the claim or interest of such party; (iii) state with

particularity the basis and nature of any objection, and provide proposed language that, if

accepted and incorporated by the Debtors, would obviate such objection; (iv) conform to the

Bankruptcy Code, Bankruptcy Rules, and Local Rules; and (v) be filed with the Bankruptcy

Court and be served on the Objection Notice Parties (as defined in the Sale Notice) by the

deadline provided in the applicable Sale Notice. All Sale Objections will be heard by this Court

at the Sale Hearing.

                   23.       Objections to (i) the conduct of the Auction (if held), (ii) the Successful

Bidder (other than the Stalking Horse Bidder), (iii) the Sale to the Successful Bidder (other than

the Stalking Horse Bidder), (iv) the adequate assurance of future performance of any Assigned

Contract, or (v) the Debtors’ proposed Cure Costs of any Assigned Contract (collectively,

“Supplemental Objections”) must be (i) filed in accordance with the Bidding Procedures, (ii)

filed with the Bankruptcy Court, and (iii) served on the Objection Notice Parties (as defined

herein) on or before August 10, 2020 at 11:59 p.m. (prevailing Eastern Time) (the

“Supplemental Objection Deadline”).




                                                         16
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20   Page 18 of 39




                   24.       18. The failure of any objecting person or entity to timely file and serve a

Sale Objection on the Objection Notice Parties shall be a bar to the assertion, at the Sale Hearing

or thereafter, of any objection to the Motion, or to the consummation and performance of athe

Sale Transaction contemplated by the Stalking Horse Bid or, if the Auction is held, any purchase

agreement with the Successful Bidder, including the transfer of the Acquired Assets to the

Stalking Horse Bidder or the Successful Bidder, free and clear of all liens, claims ,

encumbrances, and interests pursuant to section 363(f) of the Bankruptcy Code; provided,

however, that any such liens, claims, encumbrances, or interests shall attach to the proceeds of

the sale of the applicable Acquired Assets. Failure to object shall constitute consent for the

purposes of sections 363(f), 1123 and 1141(c), as applicable, of the Bankruptcy Code.

                                              Notice of Sale Transaction

                   25.       19. The Sale Notice, substantially in the form attached hereto as Exhibit

2, is approved, and no other or further notice of the Assumption and Assignment Procedures, the

Auction, the Sale Hearing, the Sale Objection Deadline, the Supplemental Objection Deadline,

and the Sale Transaction shall be required if the Debtors serve and publish such notice, in the

manner provided in the Bidding Procedures and this Order. The Sale Notice contains the type of

information required under Bankruptcy Rule 2002 and Local Rule 6004-1, and complies in all

respects with applicable provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

                   26.       20. All parties in interest shall receive or be deemed to have received good

and sufficient notice of (a) the Motion; (b) the Assumption and Assignment Procedures,

including the proposed assumption and assignment of the Assigned Contracts to the Successful

Bidder; (c) the Auction; (d) the Sale Objection Deadline; and Supplemental Objection Deadline,

(e) the Sale Transaction, including the sale of the Acquired Assets (as set forth under the



                                                         17
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20   Page 19 of 39




Stalking Horse Bid); and (f) the Sale Hearing, and no further notice of the foregoing shall be

required, if:

                             (a)       As soon as practicable, but no later than threeone (31) calendar
                                       days after entry of this Order, the Debtors cause the Sale Notice to
                                       be filed with this Court and served by email, mail, facsimile, or
                                       overnight delivery on: (1) counsel to anyfor the Stalking Horse
                                       Bidder; (2) counsel to the Committee; (3) all Persons known by the
                                       Debtors to have expressed an interest to the Debtors in a
                                       transaction with respect to the Acquired Assets in whole or in part
                                       during the past twelve (12) months; (4) all entities known by the
                                       Debtors to have asserted any lien, claim, encumbrance, or other
                                       interest in the Acquired Assets (for whom identifying information
                                       and addresses are available to the Debtors); (5) all non-Debtor
                                       parties to the Assigned Contracts (for whom identifying
                                       information and addresses are available to the Debtors); (6) any
                                       Governmental Unit (as defined in section 101(27) of the
                                       Bankruptcy Code) known to have a claim in these chapter 11
                                       cases; (7) the United States Attorney for the District of Delaware;
                                       (8) the Office of the Attorney General in each state in which the
                                       Debtors operate; (9) the Office of the Secretary of State in each
                                       state in which the Debtors operate or are organized; (10) the
                                       Debtors’ known creditors (for whom identifying information and
                                       addresses are available to the Debtors); and (11) all other Persons
                                       requesting notice under Bankruptcy Rule 2002 or as directed by
                                       this Court (for whom identifying information and addresses are
                                       available to the Debtors); and

                             (b)       As soon as practicable, but no later than seventhree (73)
                                       calendarbusiness days after entry of this Order, the Debtors shall
                                       cause the Sale Notice to be published on the Claims Agent
                                       Website and once in the national edition of The New York Times
                                       and USA Today.

                                    Assumption and Assignment Procedures

                   27.       21. The Assumption and Assignment Procedures are reasonable and

appropriate under the circumstances, fair to all non-Debtor parties, comply in all respects with

the Bankruptcy Code, Bankruptcy Rules, and Local Rules, and are approved.

                   28.       22. The Cure Notice, substantially in the form attached hereto as Exhibit

3, is reasonable, fair, and appropriate, contains the type of information required under


                                                         18
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20   Page 20 of 39




Bankruptcy Rule 2002 and 6006, and complies in all respects with applicable provisions of the

Bankruptcy Code, Bankruptcy Rules, and Local Rules, and is hereby approved. It is reasonably

calculated to provide sufficient notice to the Contract Counterparties of the Debtors’ intent to

assume and assign the Assigned Contracts to the Stalking Horse Bidder (or as otherwise

contemplated by the Stalking Horse Bid) or to a Successful Bidder other than the Stalking Horse

Bidder, in connection with the Sale Transaction and constitutes adequate notice thereof.

                   29.       23. The Debtors shall file the Cure Notice with this Court and serve the

Cure Notice on the Contract Counterparties no later than twenty-oneseven (217) calendar days

before the Sale HearingSupplemental Objection Deadline.                  Service of the Cure Notice in

accordance with this Order on all Contract Counterparties is hereby deemed to be good and

sufficient notice of the Cure Costs for, and the proposed assumption and assignment of, the

Assigned Contracts to the Successful Bidder (or as otherwise contemplated by the Successful

Bid). As soon as reasonably practicable after serving the Cure Notice, the Debtors shall post a

copy of the Cure Notice on the Claims Agent Website.

                   30.       24. Upon service of the Cure Notice, all Contract Counterparties shall

receive or be deemed to have received good and sufficient notice of the Cure Costs for, and the

proposed assumption and assignment of, the Assigned Contracts to the Successful Bidder or as

otherwise contemplated by the Successful Bid.

                   31.       25. All objections to any proposed Cure Costs (each, a “Cure Objection”)

and to the provision of adequate assurance of future performance (each, an “Adequate

Assurance Objection”) must:                  (a) be in writing; (b) comply with the Bankruptcy Code,

Bankruptcy Rules, and Local Rules; (c) state, with specificity, the legal and factual basis thereof,

including, with respect to a Cure Objection, what Cure Costs the objecting party believes are



                                                         19
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20   Page 21 of 39




required; (d) include any appropriate documentation in support thereof; and (e) be filed with this

Court and served on the Objection Notice Parties (as defined in the Cure Notice) by the deadline

set forth in the applicable Cure Notice.

                   32.       26. Any Cure Objection or Adequate Assurance Objection must be filed

and served by the Sale Objection Deadline. If a timely Cure Objection or Adequate Assurance

Objection is received and such objection cannot otherwise be resolved by the parties, such

objection shall be heard at the Sale Hearing or such later date as the Debtors determine prior to

or after the scheduled closing of the Sale Transaction.

                   33.       27. To the extent the Debtors identify at any time after the Cure Notice is

served, additional Assigned Contracts to be assumed and assigned to the Successful Bidder (or

as otherwise contemplated by the Successful Bid), the Debtors shall file with this Court and

serve by first class mail on the relevant Contract Counterparty to such Assigned Contract a

supplemental Cure Notice (each, a “Supplemental Cure Notice,” the form of which shall be

substantially similar to the form of Cure Notice attached hereto as Exhibit 3). Any (x) Cure

Objection with respect to Cure Costs set forth in a Supplemental Cure Notice and (y) Adequate

Assurance Objection with respect to the assumption and assignment of the Assigned Contract(s)

set forth in such Supplemental Cure Notice must be filed within ten (10) calendar days of service

of that Supplemental Cure Notice.

                   34.       28. If no timely Cure Objection is filed and served in respect of aan

Assigned Contract, the Cure Cost identified on the Cure Notice or a Supplemental Cure Notice,

as applicable, will be the only amount necessary under section 365(b) of the Bankruptcy Code to

cure all defaults under such Assigned Contract. Any party failing to timely file a Cure Objection




                                                         20
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20   Page 22 of 39




shall be forever barred from objecting to the Cure Costs and from asserting any additional cure

or other amounts against the Debtors, their estates, or the Successful Bidder(s).

                   35.       29. If no timely Adequate Assurance Objection is filed and served with

respect to aan Assigned Contract, the Successful Bidder (or any other entity contemplated by the

Successful Bid) will be deemed to have provided adequate assurance of future performance for

such Assigned Contract in accordance with section 365(f)(2)(B) of the Bankruptcy Code.

                   36.       30. If no timely Cure Objection or Adequate Assurance Objection is filed

and served with respect to aan Assigned Contract, the relevant Contract Counterparty shall be

deemed to have consented to the assumption and assignment of the Assigned Contract to the

Successful Bidder (or as otherwise contemplated by the Successful Bid).

                   37.       31. The Debtors’ assumption and assignment of the Assigned Contracts to

the Successful Bidder (or as otherwise contemplated by the Successful Bid) is subject to

approval of this Court at the Sale Hearing and the consummation of the Sale Transaction.

Accordingly, absent the closing of such sale, the Assigned Contracts shall not be deemed

assumed or assigned, and shall in all respects be subject to further administration under the

Bankruptcy Code.

                   38.       32. The inclusion of a contract, lease, or other agreement on the Cure

Notice or any Supplemental Cure Notice shall not constitute or be deemed a determination or

admission by the Debtors or any other party in interest that such contract or other document is an

executory contract or unexpired lease within the meaning of the Bankruptcy Code or that the

stated Cure Cost is due (all rights with respect thereto being expressly reserved). The Debtors

reserve all of their rights, claims, defenses, and causes of action with respect to each contract,

lease, or other document listed on the Cure Notice or any Supplemental Cure Notice. The



                                                         21
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5     Filed 07/23/20   Page 23 of 39




Debtors’ inclusion of an executory contract or unexpired lease on the Cure Notice or any

Supplemental Cure Notice shall not be a guarantee that such executory contract or unexpired

lease ultimately will be assumed or assumed and assigned.

                                                   General Provisions

                   39.       33. All persons or entities (whether or not Qualified Bidders) that

participate in the bidding process, including submitting a bid for any of the Assets during the

sale process and/or Auction, shall be deemed to have knowingly and voluntarily (a) submitted to

the exclusive jurisdiction of this Court with respect to all matters related to the terms and

conditions of the transfer of Assets, the Auction, and any Sale Transaction, (b) consented to the

entry of a final order by this Court in connection with the Motion or this Order (including any

disputes related to the bidding process, the Auction, and/or any Sale Transaction) to the extent

that it is later determined that this Court, absent consent of the parties, cannot enter final orders

or judgments in connection herewith consistent with Article III of the United States Constitution,

and (c) waived any right to jury trial in connection with any disputes relating to the any of the

foregoing matters.

                   40.       34. Notwithstanding the applicability of any of Bankruptcy Rules 6004(h),

6006(d), 7062, 9014, or any other provisions of the Bankruptcy Rules or the Local Rules stating

the contrary, the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry, and any applicable stay of the effectiveness and enforceability of this

Order is hereby waived.

                   41.       35. The Debtors are authorized to make non-substantive changes to the

Bidding Procedures, the Assumption and Assignment Procedures, and any related documents

without further order of the Court, including, without limitation, changes to correct



                                                          22
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS                 Doc 204-5     Filed 07/23/20   Page 24 of 39




typographical and grammatical errors and to make conforming non-substantive changes to

reflect any such changes made to the Debtors’ disclosure statement and Plan prior to mailing.

                   42.       36. The Debtors are authorized to take all steps necessary or appropriate to

carry out this Order.

                   43.       37. This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, or enforcement of this Order.



Dated:      ___________________, 2020
            Wilmington, Delaware


                                                         UNITED STATES BANKRUPTCY JUDGE




                                                          23
WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS   Doc 204-5    Filed 07/23/20   Page 25 of 39




                                        Exhibit 1

                                   Bidding Procedures

                                      [See attached.]




WEIL:\97562307\1\30950.0070
WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS   Doc 204-5   Filed 07/23/20   Page 26 of 39




                                        Exhibit 2

                                       Sale Notice




WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS             Doc 204-5        Filed 07/23/20         Page 27 of 39




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20–11785 (CSS)
                                                             :
                                    Debtors.1                :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

    NOTICE OF SALE, BIDDING, PROCEDURES, AUCTION AND SALE HEARING

        On [●], 2020 Brooks Brothers Group, Inc. and certain of its affiliates, as debtors and
debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) filed
with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
a motion (DocketD.I. No. [●]) (the “Motion”)2 for the entry of an order (the “Bidding
Procedures Order”): (i) approving the Bidding Procedures, substantially in the form attached
to the Bidding Procedures Order as Exhibit 1; (ii) authorizing the Debtors to designate a stalking
horse bidder; (iii) approving certain protections for the stalking horse bidder; (iv) setting the
deadline for potential bidders to submit a proposal to purchase the Debtors’ business (the “Bid
Deadline”), scheduling an auction (the “Auction”), and scheduling the hearing with respect to
the approval of the sale (the “Sale Hearing”); (iiiiv) authorizing and approving the form and
manner of the Sale Notice; (ivv) authorizing and approving the Cure Notice to the Contract
Counterparties regarding the Debtors’ potential assumption and assignment of the Assigned
Contracts and of the Debtors’ calculation of the amount necessary to cure any defaults
thereunder (the “Cure Costs”); (vvi) authorizing and approving procedures for the assumption
and assignment of the Assigned Contracts and the determination of Cure Costs with respect
thereto (collectively, the “Assumption and Assignment Procedures”); and (vii) granting
related relief.

       On [●], 2020, the Bankruptcy Court entered the Bidding Procedures Order (D.I. No. [●])
approving, among other things, the Bidding Procedures, which establishes the key dates and



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A); BBD Holding 2, LLC (N/A); BBDI, LLC (N/A); Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916);
    Retail Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’
    corporate headquarters and service address is 346 Madison Avenue, New York, New York 10017.

2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
    terms in the Motion or Bidding Procedures, as applicable.




WEIL:\97562307\7\30950.0070
WEIL:\97562307\1\30950.0070
               Case 20-11785-CSS           Doc 204-5       Filed 07/23/20        Page 28 of 39




times related the Auction and Sale Hearing. All interested bidders should carefully read the
Bidding Procedures Order and the Bidding Procedures in their entirety.3

                                            Stalking Horse Bid

       A binding stalking horse bid (the “Stalking Horse Bid”) has been submitted by SPARC
Group LLC (the “Stalking Horse Bidder”). The Stalking Horse Bidder has executed an asset
purchase agreement (the “Stalking Horse Agreement”)4 for the purchase of substantially all of
the Debtors’ assets (the “Stalking Horse Bid”). The Stalking Horse Bid is subject to higher or
otherwise better offers submitted in accordance with the terms and provisions of the Bidding
Procedures.

                                     Important Dates and Deadlines

        Bid Deadline. Any person or entity interested in participating in the Auction for the sale
         of the Debtors’ business must submit a Qualified Bid on or before August 35, 2020 at
         410:00 pa.m. (prevailing Eastern Time) (the “Bid Deadline”).

        Auction. If the Debtors receive more than one Qualified Bid (in addition to the Stalking
         Horse Bid), the Debtors will conduct the Auction, which has been scheduled for August
         107, 2020 at 10:00 a.m. (prevailing Eastern Time) either (i) at the offices of Weil,
         Gotshal & Manges LLP, 767 Fifth Avenue, New York, NY 10153 or (ii) virtually
         pursuant to procedures to be timely filed on the Bankruptcy Court’s docket, or such
         other, date, time, and location as shall be timely communicated to all entities entitled to
         attend the Auction.

        Auction Objection and Sale Objection Deadlines. Objections to the sale (a “Sale
         Objection”), including any objection to the sale of the Debtors’ business free and clear
         of all claims and interests pursuant to section 363(f) of the Bankruptcy Code, must be (i)
         filed in accordance with the Bidding Procedures, (ii) filed with the Bankruptcy Court,
         and (iii) served on the Objection Notice Parties (as defined herein) on or before August
         137, 2020 at 4:00 p.m. (prevailing Eastern Time) (the “Sale Objection Deadline”).
         Objections to (i) the conduct of the Auction (if held), (ii) the Successful Bidder, (iii) the
         Sale with the Successful Bidder (other than the Stalking Horse Bidder), (iv) the adequate
         assurance of future performance of any Assigned Contract, or (v) the Debtors’ proposed
         Cure Costs of any Assigned Contract (collectively, “Supplemental Objections”) must
         be (i) filed in accordance with the Bidding Procedures, (ii) filed with the Bankruptcy
         Court, and (iii) served on the Objection Notice Parties (as defined herein) on or before
         August 10, 2020 at 11:59 p.m. (prevailing Eastern Time) (the “Supplemental
         Objection Deadline”).



3
         To the extent of any inconsistencies between the Bidding Procedures and the summary descriptions of the
         Bidding Procedures in this notice, the terms in the Bidding Procedures shall control in all respects.

4
         The Stalking Horse Agreement is attached as Exhibit B to the Bidding Procedures Order.


                                                       2
WEIL:\97562307\1\30950.0070
WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS      Doc 204-5      Filed 07/23/20   Page 29 of 39




        Sale Hearing. A hearing to approve and authorize the sale of the Debtors’ business to the
         Successful Bidder (which may be the Stalking Horse Bidder) will be held before the
         Court on or before [August 1711,] 2020 at [●] [a.m./2:00 p.m.] (prevailing Eastern
         Time) or such other date as determined by the Court.

                                        Filing Objections

        Sale Objections and Supplemental Objections, if any, must (i) be in writing, (ii) state,
with specificity, the legal and factual bases thereof, (iii) comply with the Bankruptcy Code,
Bankruptcy Rules, and Local Rules, (iv) be filed with the Court by no later than the Sale
Objection Deadline, and (v) be served on (a) Brooks Brothers Group, Inc., 346 Madison Avenue,
New York, New York 10017 (Attn: Rachel Barnett, Esq.); (b) proposed counsel for the Debtors,
Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, NY 10053 (Attn: Garrett Fail,
Esq., and David J. Cohen, Esq.) and Richards, Layton & Finger, P.A., One Rodney Square, 920
N. King Street, Wilmington, Delaware 19801 (Attn: Mark D. Collins, Esq. and Zachary I.
Shapiro, Esq.); and (c) counsel for the Stalking Horse Bidder, Paul, Weiss, Rifkind, Wharton &
Garrison LLP, 1285 Avenue of the Americas, New York, NY 10019 (Attn: Kelley A. Cornish
(KCornish@paulweiss.com), Edward T. Ackerman (EAckerman@paulweiss.com), Brian Bolin
(BBolin@paulweiss.com), and Jeffrey L. Stricker (JStricker@paulweiss.com)); (d) counsel to
the Prepetition ABL Agent, Choate, Hall & Stewart LLP, Two International Place, Boston, MA
02110 (Attn: Kevin Simard, Esq. and Jonathan Marshall, Esq.); and (e) the United States Trustee
for the District of Delaware, 844 King Street, Suite 2207, Wilmington, Delaware 19801 (Attn:
Richard Schepacarter, Esq.) (collectively, the “Objection Notice Parties”).

                                     Additional Information

       The Bidding Procedures set forth the requirements for becoming a Qualified Bidder and
submitting a Qualified Bid, and any party interested in making an offer to purchase the Debtors’
business must comply with the Bidding Procedures. Only Qualified Bids will be considered by
the Debtors, in accordance with the Bidding Procedures.

       Any party interested in submitting a bid should contact the Debtors’ investment banker,
PJ Solomon (Attn: projectblazer@pjsolomon.com), as soon as possible.

        Copies of the Motion, the Bidding Procedures Order, and the Bidding Procedures, as well
as all related exhibits, including the Stalking Horse Bid and all other agreements filed with the
Court, may be obtained free of charge at the website dedicated to the Debtors’ chapter 11 cases
maintained by their claims and noticing agent, Prime Clerk, located at One Grand Central Place,
60 East 42nd Street, Suite 1440, New York, NY 10165, or can be requested by e-mail at
brooksbrothersinfo@primeclerk.com.

                                      Reservation of Rights

        Except as otherwise set forth herein and in the Bidding Procedures, the Debtors reserve
the right to, in their reasonable business judgment, in a manner consistent with their fiduciary
duties and applicable law, to modify the Bidding Procedures; waive terms and conditions set
forth therein with respect to all Potential Bidders; extend the deadlines set forth therein;

                                                 3
WEIL:\97562307\1\30950.0070
WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS        Doc 204-5      Filed 07/23/20    Page 30 of 39




announce at the Auction modified or additional procedures for conducting the Auction; alter the
assumptions set forth therein; provided that the Debtors shall not be authorized to make material
modifications to the Bidding Procedures without further order of the Court. The Debtors may
provide reasonable accommodations to any Potential Bidder(s) with respect to such terms,
conditions, and deadlines of the bidding and Auction process to promote further bids on the
Debtors’ business, in each case, to the extent not materially inconsistent with the Bidding
Procedures and the Bidding Procedures Order. All parties reserve their rights to seek
Bankruptcy Court relief with regard to the Auction, the Bidding Procedures, and any related
items (including, if necessary, to seek an extension of the Bid Deadline).

     FAILURE TO ABIDE BY THE BIDDING PROCEDURES, THE BIDDING
PROCEDURES ORDER, OR ANY OTHER ORDER OF THE BANKRUPTCY COURT
IN THESE CHAPTER 11 CASES MAY RESULT IN THE REJECTION OF YOUR BID.

     THE FAILURE OF ANY PERSON OR ENTITY TO FILE AND SERVE AN
OBJECTION IN ACCORDANCE WITH THE BIDDING PROCEDURES ORDER BY
THE SALE OBJECTION DEADLINE SHALL FOREVER BAR SUCH PERSON OR
ENTITY FROM ASSERTING ANY OBJECTION TO THE MOTION, THE ORDER
APPROVING THE SALE TRANSACTION, THE PROPOSED SALE TRANSACTION,
OR THE DEBTORS’ CONSUMMATION OF THE STALKING HORSE BID OR ANY
OTHER AGREEMENT EXECUTED BY THE DEBTORS AND A SUCCESSFUL
BIDDER AT THE AUCTION.

                              [Remainder of page intentionally left blank]




                                                   4
WEIL:\97562307\1\30950.0070
WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS    Doc 204-5      Filed 07/23/20   Page 31 of 39




Dated: [●], 2020
       Wilmington, Delaware
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Zachary I. Shapiro (No. 5103)
                                   One Rodney Square
                                   920 N. King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701
                                   E-mail:       collins@rlf.com
                                                 shapiro@rlf.com
                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Garrett A. Fail (admitted pro hac vice)
                                   David J. Cohen (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   Facsimile: (212) 310-8007
                                   E-mail:         garrett.fail@weil.com
                                                   davidj.cohen@weil.com

                                   Proposed Attorneys for Debtors
                                   and Debtors in Possession




                                               5
WEIL:\97562307\1\30950.0070
WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS   Doc 204-5   Filed 07/23/20   Page 32 of 39




                                        Exhibit 3

                                       Cure Notice




WEIL:\97562307\7\30950.0070
WEIL:\97562307\1\30950.0070
               Case 20-11785-CSS                 Doc 204-5    Filed 07/23/20         Page 33 of 39




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20–11785 (CSS)
                                                             :
                                    Debtors.1                :        (Jointly Adminisered)
                                                             :
------------------------------------------------------------ x

                  NOTICE OF CURE COSTS AND POTENTIAL
          ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS
       AND UNEXPIRED LEASES IN CONNECTION WITH SALE TRANSACTION

        On [●], 2020 Brooks Brothers Group, Inc. and its affiliates, as debtors and debtors in
possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) filed with the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) a
motion [D.I. No. [●]] (the “Motion”)2 for the entry of an order (the “Bidding Procedures
Order”): (i) approving the Bidding Procedures, substantially in the form attached to the Bidding
Procedures Order as Exhibit 1; (ii) authorizing the Debtors to designate a stalking horse bidder;
(iii) approving certain protections for the stalking horse bidder; (iv) setting the deadline for
potential bidders to submit a proposal to purchase the Debtors’ business (the “Bid Deadline”),
scheduling an auction (the “Auction”), and scheduling the hearing with respect to the approval
of the sale (the “Sale Hearing”); (iiiiv) authorizing and approving the form and manner of the
Sale Notice; (ivv) authorizing and approving the Cure Notice to the Contract Counterparties
regarding the Debtors’ potential assumption and assignment of the Assigned Contracts and of the
Debtors’ calculation of the amount necessary to cure any defaults thereunder (the “Cure
Costs”); (vvi) authorizing and approving procedures for the assumption and assignment of the
Assigned Contracts and the determination of Cure Costs with respect thereto (collectively,
the “Assumption and Assignment Procedures”); and (vii) granting related relief.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A); BBD Holding 2, LLC (N/A); BBDI, LLC (N/A); Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916);
    Retail Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’
    corporate headquarters and service address is 346 Madison Avenue, New York, New York 10017.

2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
    terms in the Motion or Bidding Procedures, as applicable.




WEIL:\97562307\1\30950.0070WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS           Doc 204-5       Filed 07/23/20        Page 34 of 39




        On [●], 2020, the Bankruptcy Court entered the Bidding Procedures Order [D.I. No. [●]]
approving, among other things, the Bidding Procedures, which establishes the key dates and
times related the Auction and Sale Hearing.3

       You are receiving this Notice because you may be a counterparty to an executory
contract or unexpired lease of the Debtors that may be assumed and assigned to the
Successful Bidder, or as otherwise contemplated in the Successful Bid (collectively,
the “Assigned Contracts”). Each of the Assigned Contracts that may be assumed and assigned
in connection with a Sale Transaction with a Successful Bidder and the Debtors’ calculation of
the Cure Costs with respect thereto are set forth on Exhibit A hereto. The Cure Costs are the
only amounts proposed to be paid upon the assumption and assignment of the Assigned
Contracts.

                                            Stalking Horse Bid

       A binding stalking horse bid (the “Stalking Horse Bid”) has been submitted by SPARC
Group LLC (the “Stalking Horse Bidder”). The Stalking Horse Bidder has executed an asset
purchase agreement (the “Stalking Horse Agreement”)4 for the purchase of substantially all of
the Debtors’ assets (the “Stalking Horse Bid”). The Stalking Horse Bid is subject to higher or
otherwise better offers submitted in accordance with the terms and provisions of the Bidding
Procedures.

                                                  Key Dates

       The key dates for the sale process are as follows. Such dates may be extended or
otherwise modified by the Debtors, after consultation with the professionals to the Committee
and the Prepetition ABL Agent, by filing a notice of such extension or modification on the
Court’s docket:

        Cure Objection Deadline. Objections to the Debtors’ proposed Cure Costs of any
         Assigned Contract listed on Exhibit A must be (i) filed in accordance with the Bidding
         Procedures, (ii) filed with the Bankruptcy Court, and (iii) served on the Objection Notice
         Parties (as defined herein) on or before August 1310, 2020 at 4:0011:59 p.m.
         (prevailing Eastern Time).

        Adequate Assurance Objection Deadline. Objections to the adequate assurance of
         future performance of any Assigned Contract listed on Exhibit A must be (i) filed in
         accordance with the Bidding Procedures, (ii) filed with the Bankruptcy Court, and (iii)
         served on the Objection Notice Parties on or before August 1310, 2020 at 4:0011:59
         p.m. (prevailing Eastern Time).



3
         To the extent of any inconsistencies between the Bidding Procedures and the summary descriptions of the
         Bidding Procedures in this notice, the terms in the Bidding Procedures shall control in all respects.

4
         The Stalking Horse Agreement is attached as Exhibit B to the Bidding Procedures Order.



2
WEIL:\97562307\1\30950.0070
WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS          Doc 204-5   Filed 07/23/20    Page 35 of 39




        Sale Hearing. A hearing to approve and authorize the sale of the Debtors’ business to the
         Successful Bidder (which may be the Stalking Horse Bidder) will be held before the
         Court on or before [August 1711,] 2020 at [●] [a.m./2:00 p.m.] (prevailing Eastern
         Time) or such other date as determined by the Court.

                                            Filing Objections
                   A.         Cure Objections

        Any objection to the potential assumption, assignment, or designation of an Assigned
Contract identified on Exhibit A, the subject of which objection is the Debtors’ proposed Cure
Costs, if any, must (i) be in writing, (ii) comply with the Bankruptcy Code, Bankruptcy Rules,
and Local Rules, (iii) state, with specificity, the legal and factual basis thereof, including, what
Cure Costs the objecting party believes are required, (iv) include any appropriate documentation
in support thereof, (v) be filed with the Court by no later than August 1310, 2020 at 4:0011:59
p.m. (prevailing Eastern Time), and (vi) served on (a) Brooks Brothers Group, Inc., 346
Madison Avenue, New York, New York 10017 (Attn: Rachel Barnett, Esq.); (b) proposed
counsel for the Debtors, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, NY 10053
(Attn: Garrett Fail, Esq. and David J. Cohen, Esq.) and Richards, Layton & Finger, P.A., One
Rodney Square, 920 N. King Street, Wilmington, Delaware 19801 (Attn: Mark. D. Collins, Esq.
and Zachary I. Shapiro, Esq.); and (c) counsel for the Stalking Horse Bidder, Paul, Weiss,
Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, NY 10019 (Attn:
Kelley      A.      Cornish      (KCornish@paulweiss.com),           Edward       T.      Ackerman
(EAckerman@paulweiss.com), Brian Bolin (BBolin@paulweiss.com), and Jeffrey L. Stricker
(JStricker@paulweiss.com)); (d) counsel to the Prepetition ABL Agent, Choate, Hall & Stewart
LLP, Two International Place, Boston, MA 02110 (Attn: Kevin Simard, Esq. and Jonathan
Marshall, Esq.); and (e) the United States Trustee for the District of Delaware, 844 King Street,
Suite 2207, Wilmington, Delaware 19801 (Attn: Richard Schepacarter, Esq.) (collectively, the
“Objection Notice Parties”).

     IF A COUNTERPARTY FAILS TO FILE WITH THE BANKRUPTCY COURT
AND SERVE ON THE OBJECTION NOTICE PARTIES A TIMELY CURE
OBJECTION, THE COUNTERPARTY SHALL BE FOREVER BARRED FROM
ASSERTING ANY OBJECTION WITH REGARD TO THE AMOUNT TO CURE ANY
DEFAULT UNDER THE APPLICABLE ASSIGNEDASSIGNED CONTRACT. THE
CURE COSTS SET FORTH ON EXHIBIT A HERETO SHALL BE CONTROLLING
AND WILL BE THE ONLY AMOUNT NECESSARY TO CURE OUTSTANDING
DEFAULTS UNDER THE APPLICABLE ASSIGNEDASSIGNED CONTRACT UNDER
BANKRUPTCY CODE SECTION 365(B), NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE ASSIGNEDASSIGNED CONTRACT, OR ANY OTHER
DOCUMENT, AND THE APPLICABLE COUNTERPARTY SHALL BE FOREVER
BARRED FROM ASSERTING ANY ADDITIONAL CURE OR OTHER AMOUNTS
WITH RESPECT TO SUCH ASSIGNEDASSIGNED CONTRACT AGAINST THE
DEBTORS, ANY SUCCESSFUL BIDDER, OR THE PROPERTY OF ANY OF THEM.




3
WEIL:\97562307\1\30950.0070
WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS          Doc 204-5   Filed 07/23/20   Page 36 of 39




                   B.         Adequate Assurance Objections

       Adequate Assurance Objections with respect to the assumption and assignment of any
Assigned Contracts identified on Exhibit A to a Successful Bidder or as otherwise contemplated
by a Successful Bid must (i) be in writing, (ii) comply with the Bankruptcy Code, Bankruptcy
Rules, and Local Rules, (iii) state, with specificity, the legal and factual basis thereof, (iv)
include any appropriate documentation in support thereof, (v) be filed with the Court by no later
than [August 1310,] 2020 at 4:0011:59 p.m. (prevailing Eastern Time), and (vi) served the
Objection Notice Parties.

     IF A COUNTERPARTY FAILS TO FILE WITH THE BANKRUPTCY COURT
AND SERVE ON THE OBJECTION NOTICE PARTIES A TIMELY ADEQUATE
ASSURANCE OBJECTION, THE COUNTERPARTY SHALL BE FOREVER BARRED
FROM ASSERTING ANY OBJECTION WITH REGARD TO ADEQUATE
ASSURANCE    OF  FUTURE   PERFORMANCE      OF   THE  APPLICABLE
ASSIGNEDASSIGNED CONTRACT. THE SUCCESSFUL BIDDER (OR ANY OTHER
ENTITY CONTEMPLATED BY THE SUCCESSFUL BID) SHALL BE DEEMED TO
HAVE PROVIDED ADEQUATE ASSURANCE OF FUTURE PERFORMANCE WITH
RESPECT TO THE APPLICABLE ASSIGNEDASSIGNED CONTRACT IN
ACCORDANCE     WITH   BANKRUPTCY     CODE    SECTION  365(F)(2)(B),
NOTWITHSTANDING     ANYTHING    TO   THE    CONTRARY   IN     THE
ASSIGNEDASSIGNED CONTRACT OR ANY OTHER DOCUMENT.

                                              Sale Hearing

        The Debtors will seek to assume and assign certain of the Assigned Contracts at a
hearing to approve the Sale Transaction (the “Sale Hearing”) that is scheduled to commence on
[August 1711,] 2020 at [●] [a.m./2:00 p.m.] (prevailing Eastern Time) before the Honorable
[●]Christopher S. Sontchi, in the United States Bankruptcy Court for the District of Delaware,
824 N. Market Street, 6th Floor, Wilmington, DE 19801. If a timely Cure Objection or
Adequate Assurance Objection is received and such objection cannot otherwise be resolved by
the parties, such objection shall be heard at the Sale Hearing or such later date as the Debtors
determine.

                                         Additional Information

        Copies of the Motion, the Bidding Procedures Order, and the Bidding Procedures, as well
as all related exhibits, including the Stalking Horse Bid and all other agreements filed with the
Court, may be obtained free of charge at the website dedicated to the Debtors’ chapter 11 cases
maintained by their claims and noticing agent, Prime Clerk, located at One Grand Central Place,
60 East 42nd Street, Suite 1440, New York, NY 10165, or can be requested by e-mail at
brooksbrothersinfo@primeclerk.com.

                                                 Other




4
WEIL:\97562307\1\30950.0070
WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS        Doc 204-5     Filed 07/23/20     Page 37 of 39




       The inclusion of any contract or lease on Exhibit A shall not constitute or be deemed a
determination or admission by the Debtors that such contract or other document is, in fact, an
executory contract or unexpired lease within the meaning of the Bankruptcy Code (all rights
with respect thereto being expressly reserved).

        Notwithstanding the inclusion of any lease or contract on Exhibit A, a Successful Bidder
is not bound to accept assignment of any Assigned Contract.

                              [Remainder of page intentionally left blank]




5
WEIL:\97562307\1\30950.0070
WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS    Doc 204-5     Filed 07/23/20    Page 38 of 39




Dated: [●], 2020
       Wilmington, Delaware
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Zachary I. Shapiro (No. 5103)
                                   One Rodney Square
                                   920 N. King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701
                                   E-mail:       collins@rlf.com
                                                 shapiro@rlf.com
                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Garrett A. Fail (admitted pro hac vice)
                                   David J. Cohen (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   Facsimile: (212) 310-8007
                                   E-mail:         garrett.fail@weil.com
                                                   davidj.cohen@weil.com

                                   Proposed Attorneys for Debtors
                                   and Debtors in Possession




6
WEIL:\97562307\1\30950.0070
WEIL:\97562307\7\30950.0070
               Case 20-11785-CSS     Doc 204-5    Filed 07/23/20   Page 39 of 39




                                          Exhibit 4

                                   Stalking Horse Agreement

                                        [See attached.]




WEIL:\97562307\7\30950.0070
